 



STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of August 1, 2018 (this “Agreement”), by and
between _______(“Stockholder”), residing at _________, and Kadima Capital
Partners, LLC (“Purchaser”) c/o the Law Office of R.J. Newman, P.C. 1872
Pleasantville Road, Suite 177, Briarcliff Manor, NY 10510.

 

WITNESSETH:

 

WHEREAS, Stockholder is the owner of ______ shares of common stock, par value
$.001 per share (the “Shares”), of Oxygen Therapy, Inc. (“Company”), a Delaware
corporation with its registered office in the State of Delaware, 160 Greentree
Drive # 101, in the City of Dover, Country of Kent, 19904 and its principal
executive office located at 233 Needham Street, Suite 300, Newton, MA 02464; and

 

WHEREAS, Stockholder desires to sell, and Purchaser desires to purchase, all of
the Shares on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
agreements and indemnities herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, the parties agree as follows:

 

1. Purchased Shares

 

Subject to the terms and conditions herein stated, Stockholder hereby agrees to
sell, assign, transfer and deliver to Purchaser on the Closing Date, and
Purchaser hereby agrees to purchase from Stockholder on the Closing Date, all
right, title and interest of Stockholder in and to the Shares for a total
purchase price of $__________ (the “Purchase Price”).

 

2. Payment of Consideration

 

In furtherance of the consummation of the transactions contemplated hereby,
Purchaser shall (a) pay the Purchase Price by wire transferring such amount in
immediately available funds to Stockholder’s designated account simultaneously
with the execution and delivery of this Agreement, and (b) Stockholder shall
deliver (i) the stock certificate(s) representing the Shares, accompanied by
instruments of transfer duly executed in blank, medallion guaranteed,
simultaneously with the execution and delivery of this Agreement, (ii) all of
the books and records of Company, (iii) all tangible and intangible assets and
(iv) Stockholder shall make its best efforts to facilitate the resulting change
in control of Company.

 

3. Closing Date

 

3.1 The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place on or before August 15, 2018 or contemporaneously
with the execution of this Agreement (the “Closing Date”) unless otherwise
extended in writing by the Stockholder and Purchaser. Should Purchaser fail to
wire transfer or deliver funds for the Purchase Price to the Stockholder’s
designated accounts by 2:30 pm EDT on the Closing Date, this Agreement will
terminate.

 

3.2 In the event that the signing and Closing of the transactions contemplated
by this Agreement are not contemporaneous, the following conditions to the
Closing must be satisfied to the reasonable satisfaction of each of the
Stockholder and Purchaser:

 

a. the Stock Purchase Agreement between Offer Binder and the Purchaser shall be
executed, and the transactions contemplated thereby be complete;

 

Page 1 of 8

 

 

b. there shall be no material breach of any covenant or agreement of Purchaser
or Stockholder which has not been waived by the non-breaching party in writing;
and,

 

c. the payment of considerations as set forth in Section 2.1 has been satisfied.

 

3.3 In any event, the representations and warranties of the Stockholder made in
Section 4.1 shall be true and correct in all material respects;

 

3.4 In any event, the representations and warranties of the Purchaser made in
4.2 shall be true and correct in all material respects;

 

4. Representations and Warranties

 

4.1 By Stockholder. Stockholder represents and warrants as follows and
acknowledges that Purchaser is relying upon such representations and warranties
in connection with the purchase by Purchaser of the Shares:

 

a. The authorized capital stock of Company consists of 100,000,000 shares of
common stock, par value $.001 per share (the “Common Stock”) and 5,000,000
shares of preferred stock; and of such authorized capital, only 19,943,131
shares of common stock (inclusive of the Shares) are outstanding and no shares
of preferred stock have been issued, distributed or are outstanding;

 

b. The Shares and all of the outstanding shares of capital stock are fully paid,
non-assessable and have been validly issued and are not subject to any voting
agreements or pre-emptive rights;

 

c. Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware;

 

d. The Company is a biopharmaceutical company focused on the development and
commercialization of first-in-class treatments for hypoxic conditions and
necrosis prevention. The Company’s initial targeted medical conditions are wound
healing, trauma and stroke. The Company’s lead product candidate, OTI-3012, will
be tested as a potent resuscitative agent to treat Cardiac- cerebrovascular
accidents. The product is based on a new molecule initially developed for blood
substitution. During the next 18 months the Company plans to submit an
Investigational New Drug Application to the Food and Drug Administration (FDA)
and enter into clinical trials.

 

e. Except as set forth in the SEC Documents, as defined below, no person,
corporation or other entity has any agreement, option or warrant, or any right
or privilege (whether by law, pre-emptive or contractual, or whether by means of
any exercise, conversion or other right or action) which has the effect of or is
capable of becoming an agreement, option or warrant, for the purchase from
Company of any securities (including convertible securities) of Company;

 

f. All of the Shares are owned by Stockholder as the registered and beneficial
owner of record, with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances, restrictions and demands whatsoever (other than restrictions
imposed by federal or state securities laws);

 

g. Neither Stockholder nor Company is party to, bound or affected by or subject
to any indenture, mortgage, lease, agreement, instrument, charter or by-law
provision, statute, regulation, order, judgment, decree or law which would be
violated, contravened or breached by, or under which any default would occur as
a result of, the consummation of the transactions provided for herein;

 

Page 2 of 8

 

 

h. No employee or member of management of the Company from inception to the date
of this Agreement is entitled to any accelerated payment or severance payment as
of the date hereof or shall be entitled to any such payments as a result of
their resignations or the transactions contemplated by the Agreement;

 

i. Stockholder has all requisite power and authority to execute, deliver and
perform her obligations under this Agreement; the execution, delivery and
performance of this Agreement by Stockholder has been duly authorized by all
necessary action on the part of Stockholder; and this Agreement constitutes the
legal, valid and binding obligation of Stockholder, enforceable against him in
accordance with its terms;

 

j. None of the reports, notices, statements and other filings made by Company
with the Securities and Exchange Commission (the “SEC Documents”) contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not misleading. The
balance sheets and statements of income, changes in financial position and
stockholders’ equity contained in any of the SEC Documents have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits). Attached hereto are
the unaudited financial statements of the Company as of June 30, 2108 which have
not been reviewed by the Company’s auditors (the “Interim Financial
Statements”). The Interim Financial Statements fairly and accurately present, in
all material respects, the true financial condition and results of operations of
the Company as of, and for, the periods presented in such financial statements.

 

k. Company has no liabilities, fixed or contingent, known or unknown, except to
the extent reflected in the SEC Documents and Interim Financial Statements which
could not reasonably be expected to have a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, prospects, property or results of operations of the Company (a
“Material Adverse Effect”) and which have not arisen otherwise than in the
ordinary course of business;

 

l. The transfer of the Shares as contemplated herein is not restricted by any
State or Federal securities law and such transfer is permitted under Section
4(a)(2) of the Securities Act of 1933, as amended.

 

m. (i) Except as disclosed in the SEC Documents, the business of Company has
been operated in the ordinary course, (ii) there has been no material adverse
change in the financial condition, operations or business of Company from that
reflected in the SEC Documents and Interim Financial Statements, and Company has
not incurred any material obligation or liability except in the ordinary course
of business, and (iii) there has not been any (A) declaration, setting aside the
payment of any dividend or other distribution with respect to the capital stock
of Company, (B) direct or indirect redemption, purchase or other acquisition by
Company of any of its capital stock, or (C) increase in the rate of salary or
compensation paid or payable by Company to Stockholder or any other officer,
director or employee of Company. Except as disclosed in the SEC Documents and
Interim Financial Statements, the Company is not in default of any of its
obligations (including, but not limited to, all leases to which Company is a
party or by which Company is bound, whether for realty or personality);

 

n. Company has, to the date hereof, filed all tax returns and paid or made
adequate reserve on its books for all taxes, assessments and other impositions
as and to the extent required by law;

 

o. Except with respect to the filings that have not been made with the
Securities and Exchange Commission since December 27, 2017, the Company is in
compliance in all material respects with all laws, statutes, regulations, rules
and ordinances applicable to the conduct of its business, and has in full force
and effect all licenses, permits and other authorizations required for the
conduct of its business as presently constituted except where such failure to
company would not have a Material Adverse Effect on the Company;

 

Page 3 of 8

 

 

p. Company does not own any real estate or any interest therein; and Stockholder
has previously delivered to Purchaser true and complete copies of all leases
respecting real estate to which Company is a party or by which Company may be
bound;

 

q. Company has no insurance that is currently in effect;

 

r. Company is not a party to or bound by any collective bargaining agreement,
employment agreement, consulting agreement or other commitment for the
employment or retention of any person;

 

s. Company does not maintain and is not required to make any contributions to
any pension, profit-sharing, retirement, deferred compensation or other such
plan or arrangement for the benefit of any employee, former employee or other
person;

 

t. there is no past, pending or, to the knowledge of the Stockholder, threatened
litigation, arbitration, administrative proceeding or other legal action or
proceeding against or relating to Company’s business or Stockholder;

 

u. Company has the valid right to utilize all trade names and other intellectual
property utilized in its business, and has not received notice of any claimed
infringement of such intellectual property with the rights or property of any
other person; and

 

v. Neither Stockholder nor Company has any knowledge of any fact, event,
circumstance or condition that would materially impair Company’s ability to
continue its normal operations as heretofore conducted (other than general,
industry-wide conditions);

 

4.2 By Purchaser. Purchaser represents and warrants as follows and acknowledges
that Stockholder is relying upon such representations and warranties in
connection with the sale by Stockholder of the Shares:

 

a. Purchaser has all requisite power and authority to execute, deliver and
perform his obligations under this Agreement; the execution, delivery and
performance of this Agreement by Purchaser has been duly authorized by all
necessary action on the part of Purchaser; and this Agreement constitute the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms;

 

b. Purchaser is not a party to, bound or affected by or subject to any
indenture, mortgage, lease, agreement, instrument or charter provision, statute,
regulation, order, judgment, decree or law which would be violated, contravened
or breached by, or under which any default would occur as a result of, the
consummation of the transactions provided for herein; and

 

c. Purchaser is purchasing the Shares for its own account for investment
purposes, and not with a view to the distribution thereof in violation of any
applicable securities laws.

 

5 Survival of Representations and Warranties

 

5.1 Stockholder. The representations and warranties of Stockholder contained in
this Agreement, or any agreement, certificate or other document delivered or
given pursuant to this Agreement, shall survive the consummation of the
transactions contemplated by this Agreement and, notwithstanding such completion
or any investigation made by or on behalf of Purchaser, shall continue in full
force and effect for the benefit of Purchaser and any claim in respect thereof
shall be made in writing:

 

a. with respect to representations and warranties of Stockholder, relating to
matters other than tax matters for a period of 12 months after the Closing Date;

 

Page 4 of 8

 

 

b. with respect to representations and warranties of Stockholder, relating to
tax liability or other tax matters, within the period commencing on the Closing
Date and expiring on the date on which the last applicable limitation period
(without giving effect to any voluntary extension(s) hereafter granted by or on
behalf of Company) under any applicable taxation legislation expires with
respect to any fiscal year of Company which is relevant in determining any
relevant tax liability of Company; and

 

c. any claim for Loss (as defined in section 8.1 hereof) or any liability of
Company arising from the conduct of the business of Company prior to the Closing
Date shall survive the Closing.

 

5.2 Purchaser. The representations and warranties of Purchaser contained in this
Agreement, or any agreement, certificate or other document delivered or given
pursuant to this Agreement, shall survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion or any
investigation made by or on behalf of Stockholder, shall continue in full force
and effect for the benefit of Stockholder and any claim in respect thereof shall
be made in writing for a period of 12 months after the Closing Date.

 

5.3 General. The provisions of this Section 5 respecting the expiration of
claims periods is expressly subject to Section 8.3 hereof.

 

6 Transfer

 

6.1 Transfer. Once Purchase Price is received into Stockholder’s designated
accounts by wire transfer, this Agreement will operate as an immediate and
effective transfer of the shares by Stockholder to Purchaser as of the Closing
Date. The parties agree to do all such other acts and things as may be necessary
to give effect to the provisions hereof, and without limiting the generality of
the foregoing, to validly and effectively transfer the Shares from Stockholder
to Purchaser as at the Closing Date, and to disclose the resulting change in
control of Company in a current report on Form 8-K to be filed with the SEC
following the Closing. Once the Purchase Price has been received into to
Stockholder’s designated account, this Agreement will constitute, and may be
presented to Company and its transfer agent and registrar as, Stockholder’s
irrevocable authorization to transfer the record ownership of the Shares to
Purchaser on the stock transfer ledger of Company.

 

7 Additional Agreements

 

7.1 Resignations and Actions by Board Prior to Closing.

 

a. Stockholder shall resign as the Chief Executive Officer, and as member of the
Board of Directors of Company at the Closing and, as a condition to Closing
shall shall cause all other directors and officers to resign and deliver at the
Closing letters of resignation (“Letters of Resignation”) that provide that
there has been no disagreement with the Company over any of its operations,
policies or procedures that would require disclosure in an 8-K..

 

b. Stockholder shall remain on the board of directors and shall obtain board
approval for and sign, or obtain the signature of Ola Solderquist as CFO of the
Company for, the 10-K for the period ended December 31, 2017 and 10Qs for the
periods ended March 30, 2018 and June 30, 2018.

 

c. If the Company determines that Schedule 14 F-1 is required to be filed with
the Securities and Exchange Commission (the “SEC”), then, at the request of the
Purchaser, the Stockholder shall remain as a director and the Resignation
Letters shall provide that the other directors shall remain as directors and
Stockholder and other directors shall resign, and the Letters of Resignation
shall provide that the other directors shall resign, effective 10 days after the
Company’s Schedule 14 f-1 is filed with the SEC and disseminated to the
Company’s shareholders.

 

Page 5 of 8

 

 

d. During the period of time between the execution and Closing the Stockholder
and if necessary thereafter shall cause the board of directors to approve any
action solely with the written consent of the Purchaser, including, without
limitation any issuances of the Company’s Common Stock, options, warrants or any
debt instrument or other security convertible into Common Stock or preferred
stock of the Company and Stockholder shall not vote to approve any action by the
Company without the prior written consent of the Purchaser.

 

e. Stockholder shall vote as a director to cause Purchaser to be elected as a
director and chief executive officer of the Company upon the Closing and to
allow Purchaser to designate relevant candidates to be elected as chief business
officer and vice presidents.

 

f. Stockholder shall cause Purchaser to become sole signatory on the Company’s
bank account.

 

7.2 The Representations and Warranties of the Stockholder in Section 4.1 shall
be true and correct as of the time of the Closing and shall remain in effect for
the period provided in Section 5.1.

 

7.3 The Representations and Warranties of the Purchaser in Section 4.2 shall be
true and correct as of the time of the Closing and shall remain in effect for
the period provided in Section 5.1.

 

7.4 Each of Stockholder and Purchaser shall take or cause to be taken all
necessary or desirable actions, steps and corporate proceedings to approve or
authorize the transactions contemplated by this Agreement and the execution and
delivery of this Agreement and other agreements, understandings and documents
contemplated hereby, and shall cause all necessary meetings of directors and
stockholders to be held for such purpose.

 

7.5 Stockholder agrees to assume and be liable for any and all liabilities and
obligations of Company, and any of its affiliates of any kind or nature, whether
absolute, accrued, contingent or otherwise, or whether due or to become due,
arising out of or in connection with the operation of the business of Company
prior to the Closing Date and indemnify Company against any Loss (as defined
below) in connection therewith including, without limitation, a claim of
trademark infringement up to a maximum amount equal to the Purchase Price.

 

7.6 Except for any Form 3, 4 or 5 to be filed on behalf of the Stockholder, the
Purchaser hereby agrees that it shall cause the Company file any and all
necessary reports with the SEC, including but not limited to any Schedule 13D or
Form 8-K.

 

8 Indemnification

 

8.1 Each party hereto agrees to indemnify and hold harmless the other party from
and in respect of any cost, claim, loss, damage, liability or expense (a “Loss”)
which such other party may suffer or incur, whether at law or in equity, arising
out, resulting from a breach of this Agreement or in connection with the
inaccuracy of any representation or warranty contained herein, for the time
periods provided in Section 5.1 hereof.

 

8.2 Subject to the provisions of this Section 8.2, the indemnification for a
Loss by each party shall be subject to a maximum amount, including fees and
expenses, equal to the Purchase Price. Notwithstanding the foregoing, in the
event that the price of the Common Stock per share is in excess of $1.00 per
share the indemnification by Stockholder shall be subject to a maximum amount of
$100,000.

 

8.3 No claim for indemnification will arise until written notice thereof is
given to the party from whom indemnification is sought or claimed (the
“Indemnitor”). Such notice shall be sent within a reasonable time following the
determination by the party seeking indemnification (the “Indemnitee”) that a
claim for indemnity may exist. In the event that any legal proceedings shall be
instituted or any claim or demand is asserted by any third person in respect of
which either party may seek any indemnification from the other party, the
Indemnitee shall give or cause to be given to the Indemnitor written notice
thereof and the Indemnitor shall have the right, at its option and expense, to
be present at the defense of such proceedings, claim or demand, but not to
control the defense, negotiation or settlement thereof, which control shall at
all times remain with the Indemnitee, unless the Indemnitor irrevocably
acknowledges full and complete responsibility for indemnification of the
Indemnitee in respect of the subject claim, in which case the Indemnitor may
assume such control through counsel of its choice; provided, however, that no
settlement shall be entered into without the Indemnitee’s prior written consent
(which shall not be unreasonably withheld). The parties agree to cooperate fully
with each other in connection with the defense, negotiation or settlement of any
such third party legal proceeding, claim or demand.

 

Page 6 of 8

 

 

8.4 Notwithstanding anything in this Agreement to the contrary, the indemnity
provided for in this Section 8 shall apply to any Loss, whether or not the
actual amount thereof shall have been ascertained prior to the final day upon
which a claim for indemnity with respect thereto may be made hereunder in
accordance with Section 5 hereof, so long as written notice thereof shall have
been given to the party from whom indemnification is sought prior to said date,
setting forth specifically and in reasonable detail, so far as is known, the
matter as to which indemnification is being sought, but nothing herein shall be
construed to require payment of any claim for indemnity until the actual amount
payable shall have been finally ascertained.

 

9 Notices

 

Notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed to be sufficiently given when sent by certified or
registered mail or by hand, addressed to the addresses set forth on the first
page of this Agreement or to such other address furnished by notice given in
accordance with this Section 9.

 

10 Governing Law/Venue

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to principles of conflicts of laws
that would result in the application of the substantive laws of another
jurisdiction. In the event there is any dispute between the parties as to their
rights and obligations under this Agreement, the parties irrevocably submit to
the jurisdiction of any state or federal court sitting in the State and City of
New York, and waive any defense of inconvenient forum to the maintenance of any
action so brought.

 

11 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties relating to
the subject matter hereof. There are no verbal statements, representations,
warranties, undertakings or agreements between the parties. This agreement may
be amended only by an instrument in writing signed by both parties.

 

12 Assignment

 

Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the prior written consent of the other party, which
consent may be withheld in either party’s sole and absolute discretion, except
that Purchaser may assign its rights hereunder to Company without Stockholder’s
consent.

 

13 Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement may
be executed in counterparts.

 

Page 7 of 8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  STOCKHOLDER           Name:       PURCHASER       KADIMA CAPITAL PARTNERS, LLC
          Name: Daniel Teper   Title: Member

 

Page 8 of 8

 

 